



OMNIBUS REAFFIRMATION
This Omnibus Reaffirmation (as amended, restated, supplemented or otherwise
modified from time to time, this “Reaffirmation”) is entered into as of December
14, 2018, by and among LCI Industries, a Delaware limited liability company (the
“Company”), Lippert Components, Inc., a Delaware corporation (“Lippert”), each
of the other Loan Parties that is a party hereto (each, together with the
Company and Lippert, the “Reaffirming Parties”), and JPMorgan Chase Bank, N.A.,
(“JPM”), as Administrative Agent and Collateral Agent.
RECITALS
A.    Reference is made to (i) that certain Fourth Amended and Restated Pledge
and Security Agreement, dated as of April 27, 2016 (as amended, restated,
supplemented or otherwise modified from time to time, the “Security Agreement”),
among the Company, Lippert, the Collateral Agent and the other Pledgors (as
defined therein) from time to time party thereto, (ii) that certain Fourth
Amended and Restated Company Guarantee, dated as of April 27, 2016 (as amended,
restated, supplemented or otherwise modified from time to time, the “Company
Guarantee”) by the Company in favor of the Administrative Agent, (iii) that
certain Fourth Amended and Restated Subsidiary Guarantee Agreement, dated as of
April 27, 2016 (as amended, restated, supplemented or otherwise modified from
time to time, the “Subsidiary Guarantee”) by Lippert and each other Guarantor
(as defined therein) in favor of the Administrative Agent and (iv) that certain
Fourth Amended and Restated Subordination Agreement, dated as of April 27, 2016
(as amended, restated, supplemented or otherwise modified from time to time, the
“Subordination Agreement”) among the Company, each other direct and indirect
Subsidiary of the Company party thereto and the Administrative Agent.
B.     The Company, Lippert, LCI Industries B.V., a Netherlands limited
liability company (besloten vennootschap met beperkte aansprakelijkheid) having
its statutory seat (statutaire zetel) in Amsterdam, the Netherlands and
registered with the Dutch Trade Register (Kamer van Koophandel) under number
70655421, LCI Industries C.V., a Netherlands limited partnership (commanditaire
vennootschap) having its official seat in Elkhart Indiana, the United States of
America and registered with the Dutch Trade Register (Kamer van Koophandel)
under number 70630518, each other Foreign Borrower (as defined therein), certain
Lenders and JPMorgan Chase Bank, N.A., as Administrative Agent, have entered
into that certain Fourth Amended and Restated Credit Agreement, dated as of the
date hereof (as amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”). Unless otherwise defined herein or the context
otherwise requires, terms used in this Reaffirmation have the meanings provided
in the Credit Agreement.
AGREEMENT
NOW, THEREFORE, in order to induce the Secured Parties to enter into the Credit
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which hereby is acknowledged, the Reaffirming Parties hereby agree
as follows:
(a)    Each of the Reaffirming Parties:


Omnibus Reaffirmation


        
730633430

--------------------------------------------------------------------------------




(i)     expressly and knowingly reaffirms its respective liability under each of
the Loan Documents (including, without limitation, the Security Agreement, the
Company Guarantee, the Subsidiary Guarantee and the Subordination Agreement) to
which it is a party and expressly agrees to be and remain liable under the terms
of each such Loan Document to which it is a party, in each case, in accordance
with the terms thereof, and that, as of the date hereof, it has no defense,
offset or counterclaim whatsoever against any Lender or any other Secured Party
with respect to any such Loan Document;
(ii)     agrees that, except as expressly contemplated by the Credit Agreement
or any other Loan Document executed in connection therewith, each Loan Document
(including, without limitation, the Security Agreement, the Company Guarantee,
the Subsidiary Guarantee and the Subordination Agreement) to which it is a party
shall remain in full force and effect and is hereby ratified and confirmed;
(iii)    agrees that each reference to “Credit Agreement” in the Loan Documents
to which it is a party shall be deemed to refer to the Credit Agreement; and
(iv)    agrees that the execution of this Reaffirmation is not required by the
terms of the Loan Documents or by applicable Law for the continued validity and
enforceability of any Loan Document (including, without limitation, the Security
Agreement, the Company Guarantee, the Subsidiary Guarantee and the Subordination
Agreement) to which it is a party in accordance with its respective terms but
that this Reaffirmation is executed to induce the Lenders and the Administrative
Agent to approve of and otherwise enter into the Credit Agreement.
(b)    This Reaffirmation is a Loan Document and shall (unless otherwise
expressly indicated herein) be construed, administered and applied in accordance
with all of the terms and provisions of the Credit Agreement.
(c)    This Reaffirmation shall be binding upon and inure to the benefit of the
parties hereto and to their respective successors and permitted assigns.
(d)    This Reaffirmation may be executed by the parties hereto in several
counterparts, each of which shall be an original and all of which shall
constitute together but one and the same agreement.
(e)    This Reaffirmation represents the agreement of the Reaffirming Parties,
the Administrative Agent, the Collateral Agent and each of the Lenders (through
the Lenders’ execution of the Credit Agreement and approval of the form of this
Reaffirmation attached thereto) with respect to the subject matter hereof, and
there are no promises, undertakings, representations or warranties relative to
the subject matter hereof not expressly set forth or referred to herein or in
the other Loan Documents.
(f)    The terms of Sections 9.09 (Governing Law; Jurisdiction; Consent to
Service of Process) and 9.10 (Waiver of Jury Trial) of the Credit Agreement are
incorporated herein as though set forth in full in this Reaffirmation.


Omnibus Reaffirmation
730633430

--------------------------------------------------------------------------------




[Signature pages to follow]




Omnibus Reaffirmation
730633430

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the undersigned intending to be legally bound
hereby, has caused this Reaffirmation to be executed as of the date first above
written.


LCI INDUSTRIES
 
By:


 
Name: Brian M. Hall
Title: Chief Financial Officer



LIPPERT COMPONENTS, INC.,
 
By:


 
Name: Brian M. Hall
Title: Chief Financial Officer



LCI SERVICE CORP.
 
By:


 
Name: Brian M. Hall
Title: Chief Financial Officer



LIPPERT COMPONENTS MANUFACTURING, INC.


 
By:


 
Name: Brian M. Hall
Title: Chief Financial Officer



INNOVATIVE DESIGN SOLUTIONS, INC.
 
By:


 
Name: Brian M. Hall
Title: Chief Financial Officer



TAYLOR MADE GROUP, LLC
 
By:


 
Name: Brian M. Hall
Title: Chief Financial Officer





        
730633430    Signature Page to Omnibus Reaffirmation

--------------------------------------------------------------------------------






LCI INDUSTRIES C.V., REPRESENTED BY ITS SOLE GENERAL PARTNER, KINRO TEXAS INC.
 
By:


 
Name: Brian M. Hall
Title: Chief Financial Officer



LCI INDUSTRIES B.V.
 
By:


 
Name: Brian M. Hall
Title: Director B





        
730633430    Signature Page to Omnibus Reaffirmation

--------------------------------------------------------------------------------










JPMORGAN CHASE BANK, N.A., in its capacity as Collateral Agent
By: ______________________________________
Name:
Title






        
730633430    Signature Page to Omnibus Reaffirmation